   Case 20-03190-sgj Doc 109 Filed 02/20/21                  Entered 02/20/21 23:22:24            Page 1 of 4




The following constitutes the ruling of the court and has the force and effect therein described.




Signed February 18, 2021
______________________________________________________________________




                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

     In re:                                                       §
                                                                  §   Chapter 11
     HIGHLAND CAPITAL MANAGEMENT, L.P., 1                         §
                                                                  §   Case No. 19-34054-sgj11
                                      Debtor.                     §
                                                                  §
     HIGHLAND CAPITAL MANAGEMENT, L.P.,                           §
                                                                  §
                                                                  §   Adversary Proceeding No.
     Plaintiff,
                                                                  §
                                                                  §   No. 20-3190-sgj11
     vs.
                                                                  §
     JAMES D. DONDERO,                                            §
                                                                  §
                                                                  §
     Defendant.

                                     ORDER GRANTING MOTION TO
                                    CONTINUE CONTEMPT HEARING

              Having considered the Motion to Continue Contempt Hearing (the “Motion”) 2 filed by

     Highland Capital Management, L.P., the debtor and debtor-in-possession in the above-captioned

     1
       The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
     address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.



     DOCS_NY:42348.1 36027/002
Case 20-03190-sgj Doc 109 Filed 02/20/21                       Entered 02/20/21 23:22:24            Page 2 of 4



  chapter 11 case (the “Debtor”) and the plaintiff in the above-captioned adversary proceeding (the

  “Adversary Proceeding”), the Court finds that good cause exists to grant the Motion, as set forth

  herein. Accordingly, it is HEREBY ORDERED THAT:

          1.       The Motion is GRANTED as set forth herein.

          2.       The Hearing is hereby continued from February 19, 2021 at 10:00 a.m. (Central

  Time) to February 23, 2021 at 9:30 a.m. (Central Time).

          3.       The Court shall retain jurisdiction to hear and determine all matters arising from

  or related to the implementation of this Order.

                                          # # # END OF ORDER # # #




  2
   Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
  Motion.

                                                           2
           Case 20-03190-sgj Doc 109 Filed 02/20/21                                   Entered 02/20/21 23:22:24                        Page 3 of 4
                                                              United States Bankruptcy Court
                                                                Northern District of Texas
Highland Capital Management, L.P.,
      Plaintiff                                                                                                        Adv. Proc. No. 20-03190-sgj
Dondero,
      Defendant
                                                     CERTIFICATE OF NOTICE
District/off: 0539-3                                                  User: mmathews                                                              Page 1 of 2
Date Rcvd: Feb 18, 2021                                               Form ID: pdf023                                                            Total Noticed: 4
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Feb 20, 2021:
Recip ID                 Recipient Name and Address
ust                    + Cheryl Wilcoxson, US Trustee, 1100 Commerce St., Ste. 976, Dallas, TX 75242-0996

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
ust                    + Email/Text: ustpregion06.ty.ecf@usdoj.gov
                                                                                        Feb 18 2021 23:18:00      US Trustee, Office of the U.S. Trustee, 110 N.
                                                                                                                  College Ave., Suite 300, Tyler, TX 75702-7231
ust                    + Email/Text: ustpregion07.hu.ecf@usdoj.gov
                                                                                        Feb 18 2021 23:18:00      US Trustee, Office of the US Trustee, 515 Rusk
                                                                                                                  Ave, Ste 3516, Houston, TX 77002-2604
ust                    + Email/Text: ustpregion06.da.ecf@usdoj.gov
                                                                                        Feb 18 2021 23:18:00      United States Trustee, 1100 Commerce Street,
                                                                                                                  Room 976, Dallas, TX 75242-0996

TOTAL: 3


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
ust                            Sandra Nixon, U.S. Trustee
ust                            mario zavala
ust              *+            US Trustee, Office of the U.S. Trustee, 110 N. College Ave., Suite 300, Tyler, TX 75702-7231

TOTAL: 2 Undeliverable, 1 Duplicate, 0 Out of date forwarding address


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Feb 20, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
           Case 20-03190-sgj Doc 109 Filed 02/20/21                              Entered 02/20/21 23:22:24                    Page 4 of 4
District/off: 0539-3                                              User: mmathews                                                         Page 2 of 2
Date Rcvd: Feb 18, 2021                                           Form ID: pdf023                                                       Total Noticed: 4
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on February 18, 2021 at the address(es) listed
below:
Name                             Email Address
Bryan C. Assink
                                 on behalf of Defendant James D. Dondero bryan.assink@bondsellis.com

Melissa S. Hayward
                                 on behalf of Plaintiff Highland Capital Management L.P. MHayward@HaywardFirm.com, mholmes@HaywardFirm.com

Zachery Z. Annable
                                 on behalf of Plaintiff Highland Capital Management L.P. zannable@haywardfirm.com


TOTAL: 3
